Citation Nr: 0213015	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent rating for a 
left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1982 to October 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision which 
granted service connection and a 10 percent rating for a left 
ankle disability.  


REMAND

In his June 1999 substantive appeal, the veteran requested a 
hearing before a member of the Board sitting at the RO (i.e. 
Travel Board hearing).  The veteran's address of record, at 
that time, was in West Memphis, Arkansas.  A September 1999 
report of contact noted that the veteran's address had 
changed and that the new address was in Blytheville, 
Arkansas.  Subsequent correspondence was sent to the veteran 
at the new address.  

In a Direct Deposit Sign-Up Form, received at the RO in 
December 2000, the veteran indicated that his address was now 
in Clarksville, Tennessee.  However, in October 2000, the RO 
sent a letter to the veteran at the West Memphis, Arkansas 
address noting that he had requested a Travel Board hearing 
and providing information as to a Board videoconference 
hearing in case the veteran desired such a hearing.  There is 
a notation in the record that the October 2000 letter was 
resent after it was returned.  The letter was then apparently 
sent to the Blytheville, Arkansas address.  By a March 2001 
letter to the veteran, the RO indicated that he had been 
scheduled for a Travel Board hearing to be held at the RO in 
May 2001.  The March 2001 letter was sent to the West 
Memphis, Arkansas address.  There is a notation in the record 
that the hearing was not held.  

There is no indication in the record that any notice of a 
Travel Board hearing was sent to the veteran at his most 
recent Clarksville, Tennessee address.  The Board notes, 
however, that subsequent correspondence, including an August 
2001 supplemental statement of the case, was forwarded to the 
Clarksville, Tennessee address.  Given that the veteran has 
requested a Travel Board hearing, and has not withdrawn his 
request, and that there is no indication that he was notified 
of the May 2001 hearing at his present address, the Board 
concludes that such a hearing must be scheduled by the RO, 
with proper notice to the veteran at his last known address.  
38 U.S.C.A. § 7101 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2001).  

Accordingly, this case is remanded for the following:  

The RO should contact the veteran at his 
last known address, and should verify that 
he still wants a Travel Board hearing in 
connection with his appeal.  If he does, 
the RO should schedule him for a Travel 
Board hearing, and the RO should send 
proper notice of such hearing to him at 
his last known address.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with appellate 
procedures.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


